Title: From Benjamin Franklin to the Abbé Martin Lefebvre de La Roche, [21 October 1778]
From: Franklin, Benjamin
To: La Roche, Martin Lefebvre, abbé de


[October 21, 1778]
M. Franklin n’oublie jamais aucune Partie ou Me. Helvetius doit être. Il croit même, que s’il etoit engagé d’aller à Paradis ce matin, il ferai Supplication d’ètre permis de rester sur terre jusqu’à une heure et demi, pour reçevoir l’Embrassade qu’elle a bien voulu lui promettre en le rencontrant chez M. Turgot.
 
Addressed: A Monsr. / Monsieur l’Abbé de la Roche / Auteuil
